On April 28, 2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, all suspended, for violation of the conditions of a suspended sentence, jfor the offense of Forgery, Common Scheme, a felony. This sentence shall run concurrently with the sentence imposed in Criminal Cause No. DC-96-223.
On April 2, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Kris Copenhaver was present and stated that she is counsel of record for the defendant. The state was not represented.
Before hearing the application, Ms. Copenhaver informed the Division that the defendant’s case is still pending before the District Court for determination of an appropriate credit for time served and requested that the application for review of sentence be continued pending the outcome of the decision of the District Court.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued until the next available hearings in October 2010.
Done in open Court this 2nd day of April, 2010.
DATED this 19th day of April, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.